DAVIDSON, Judge.
This is a conviction for theft of a man’s suit of the value in excess of $50; the punishment, four years in the penitentiary.
The state’s testimony shows that appellant was found in the possession of a suit of clothes which had been recently stolen from Joske’s in San Antonio. The circumstances abundantly *572authorize the conclusion that appellant was a “shoplifter” and that she acquired the suit by theft.
When the jury was ready to report, appellant was not in the courtroom and could not be found. The trial court received the verdict of the jury in her absence.
It is insisted that the receipt of the verdict in appellant’s absence was prohibited by Art. 692, C.C.P.
It will be noted that said article requires that the defendant in a felony case “must be present when the verdict is read unless his absence is wilful or voluntary.”
Here, appellant was absent from the courtroom of her own volition, in so far as this record is concerned; there is nothing to show that her absence was other than voluntary on her part.
We are unable to agree that the trial court erred in receiving the verdict in appellant’s absence. See: Slaughter v. State, 151 Tex. Cr. R. 156, 205 S.W. 2d 781.
Other questions presented have been examined, and are overruled without discussion.
The judgment is affirmed.